Case 1:18-Cr-00355-TSC Document 26 Filed 04/15/19 Page 1 of 5

AO 2458 (Rev 02/| 8) Judgmcnt in a Cri`minal Case
Shcct l

UNITED STATES DiSTRiCT COURT

District of Columbia

|\/le|issa Madriga| and Eric Creizrnan
Dcfendimt’s Attorney

THE DEFENDANT: F l L E o

[Zip|eaded guiiry m count($) 1 of the information filed on December 3, 2018A
[:i pleaded nolo contendere to count(s) APR 1 5 2019

which was accepted by die court

UNITED STATES OF AMERICA § JUDGMENT IN A CRIMINAL CASE
v. )
L|U YANG ) Case Number; 18-355 (TSC)

also known as )

vviLLo\/i/ YANG ) USM Numbei-; 25147-111
)
)
)

C|erk, U.S. District and

[] was found guilty on count(s)
after a plea ofrioi guilty Bankruptcy Courts

The defendant is adjudicated guilty ofthese offenses

"[_itlc 84 Se_ctiog Nature ofOffense Offense Ended Count
18:37’i ' Conspiracy to Defraud the United States and the United 12/31/2017 1

States Department of the Treasury.

The defendant is sentenced as provided in pages 2 through 5 oftiiisjudgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984. '

[:] The defendant has been found not guilty on count(s)

[] Count(s) 7 V_ D is l:] are dismissed on the motion ofthe United States

ii is ordered that the dui`ciid.niit‘niiist notify the l.iniicd St;itcs attorney i`nr this district within 30 da s of_any change ofname, i'esidence,
iii iii;id‘ini,j addich uiitil'ali fines. restiiiitioii. ct)sis, and spccini assessments imposed by thisjiidi_.;nient iii'c f"u ly paid Ifordered to pay restitution,
die defendant must notify the ci)iii'i tiiid I}nited States zitii)i'iiey oi`niziierial changes iii ecotiiiinic cii'ciiiiistances.

4/12/2019

Date of imposition iii Judgment.
__.~.»--M /

.,’Arw I, 1
/’4 _, »' K
Signatureof/lidgf

Tanya S. Chutkan UtS. District Judge
Namc and Titie ofjudge

Date [/// / /

Case 1:18-Cr-00355-TSC Document 26 Filed 04/15/19 Page 2 of 5

AO 245B (Rev 02/18) .ludgment iii (,Iiiniinal Case
S eet 2 ~ imprisonment

Judgrnerii ~~ Page j 2 of

DEFENDANT: L|U YANG also known as V\/|LLOW YANG
CASE NUMBER: 18~355 (TSC)

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau ofPrisons to be imprisoned for a total
term of:

Tll\/lE SER\/ED

t':] The court makes the following recommendations to the Bureau of Prisons:

l:l The defendant is remanded to the custody ofthe United States i\/larshal.

ij Tiie defendant shall surrender to the United States l\/larslial for this district
l:l at [] a.m m p m. on
fl as notified by the United States Marslial.

§ The defendant shall surrender for service ofsentence at the institution designated l)y the Bnreau of Prisons:

|:l before 2 p.ni. on
L’l as notified by the United States Marshal.

§ as notified `t)y the Probation or Preirial Services Office,

RETURN

l have executed this judgment as follows

Defendant delivered on to

at , with a certified copy ofthis judgment

uN`iTi~;D sTATEs MARsiiAi/

By
nePuTY uNiTao sTATes MARS‘H`AL “

Case 1:18-cr-00355-TSC Document 26 Filed 04/15/19 Page 3 of 5

A() 2453 (Rev 02/| 3) ludgment in a Criminal Case

Sheet 3 »- Supervised Release
JudgmcntAPage 3 4 of ,,, , 9, c

DEFENDANTC l_lU YANG also known as V\/ll_l.O\/V YANG
CASE NUMBER: 18~355 (TSC)

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term oft

NO PERlOD OF SUPERVISED REL.EASE |MPOSED.

tist

~J

MANDATORY CONDITIONS

You must not commit another federal, state or local crime
You must not unlawfully possess a controlled substancel

You must refrain from any unlawful use cfa controlled substance You must submit to one drug test within 15 days ofrelease from
imprisonment and at least two periodic drug tests thereaitei', as determined by the court
[i The above drug testing condition is suspended, based on the courl‘s determination that you
pose a low risk offuture substance abuse /r/iet~/t i/(ipp/icub/ei
:l You must make restitution in accordance with l8 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution (c/iec/< if app/imb/e)
You must Cooperate in the collection of DNA as directed l'>y the probation officer (check ijapplicable)

l:il:l

You must comply with the requirements of the Sex C)ffender Registration and Notification Aei (34 l,'.S C. § 20901, et seq ) as
directed by the probation officer, the Burea\i of Pi'isons, or any state sex offender registration agency in the location wheie you
reside, work, are a student, or were convicted ofa qualifying offense (¢heck i/appiicuble}

l:l You must participate in an approved program for domestic violence /check ifapplicable)

Yon must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached

P@EC

Case 1:18-cr-00355-TSC Document 26 Filed 04/15/19 Page 4 of 5

/\O 2458 (Rev, 02/l8`) .ludgment in ii Criminal (,`ase
Sheet 5 -- Criminal Monetary Pcnaltics

 

Jiidginent l’age iii ot 5
DEFENDANT'. l_lU YANG also known as V\/|l.l_OVV YANG
CASE NUMBER: 18-355 (TSC)
CRIMINAL M()NETARY PENALTIES
'l`he defendant must pay thc total criminal monetary penalties under the schedule ofpayments on Sheet 6.
Assessment JVTA Assessnlen`t_‘f I"ine _B£stj£utign
TOTALS $ lO0.00 $ S 5.000.00 $
iii The determination ofrestitution is deferred until . An Ariiended Jtidg/ite)il iii a Crzmi`)ici/ Case (AO245C) will be eutcied

after such determination
ij 'l`lie defendant must make restitution (including community i‘estitution) to thc following payees in the amount listed below

ll die defendant makes a piii'linl p;iynieiit, each pit ee shall receive an approximateler oi"tioned aymentt unless specified otlici wise in
the priority order or percentage payment ei)lnnin e|ii\v. l~lowever, pursuant to 18 .S. . § 3664 i), all nonledei'ul victims must be paid

l_iel`iiic the l]nited Sttiies is pziitl.

 

Name oi` Pavec fatalth _Restitution Ordered l’rini‘ityl iii' l‘t~reentii;;e
'i‘oTAitS s 0.00 g 0 00

§ Restitution amount ordered pursuant to plea agreement S

.r_: The defendant must pay interest on restitution and a fine ofmore than SZ»§()(). unless the restitution or fine is paid in f_ill befoie the
fifteenth day after the date ofthe}udgnient pursuant to id 'tl,.‘$ C § ,i()lZ(i`). All ofthe payment options on Sheci o may be subject
to penalties for delinquency and default, pursuant to l8 U.S.C,`. § 36l2(gi,

ii The court determined that the defendant does not have the ability to pay interest and it is ordered that

§ theinterestrequirementiswaived forthe §§ fine ij restitution

[] the interest requirement for the § fine E restitution is modified as follows:

* lustice l`<)r \/ictinis ol"l`riil'[`icltiiig Aci tif?.(ll§, l’iih. L. No. ll4-22.
** Findini;s t`i)r the tntiil iininiini o losses aie required under Chapters 109/hr llU, l lOA, and ll

after Septeniliei' ll. I")()~l, litit before /\pri'l Z.i. l‘l‘)i’i

3/\ ofTit|e iii for offenses committed on or

Case 1:18-Cr-00355-TSC Document 26 Filed 04/15/19 Page 5 of 5

/\O 245[§ (Rev OZ/l Xl Jtidgiiicnt iii a Criiiiinal Case

Sheet 6 -- Schedule ofPaymt:nts
Judgrnent ~~ Puge j § of 5

DEFENDANT: l_lU YANG also known as VVlLl_OV\/ YANG
CASE NUMBER' 18-355 (TSC)

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment ot`the total criminal monetary penalties is due as follows

A

D

lZl

Lunip sum payment of$ 51100-00 due iniiiicdiately, balance due

ij not|aterthan ,or
i:l in accordance with ij C, f] D, j E, or [:l Fbelow,or

Payment to begin immediately (may be combined with ij C, l:l D, or l:] F below); or

Payment in equal (e g,, weekly, monthly quarterly) installments of $ over a period of
(e,g., months or years), to commence (e.g, 30 or 60 days) after the date ofthisjudgment; or

Payment iri equal (e.g, week/y, monthly quarterly installments of 3 over a period of
(e.g.. months oryears), to commence (e,g., 30 or 60 days) after release from imprisonment to a
term ofsupervision; 01

Payment during the term of supervised release will commence within (e g., 30 or 60 days) after release from
imprisonment The court will set the payment plan based on an assessment ofthe defendant’_s ability to pay at that time; or

Special instructions regarding the payment ofcriminal monetary penalties:

Tne special assessment and fine are immediately payable to the Clerl< of the Court for the U.S. District Court,
District of Columbia. Within 30 days of any change ot address. you shall notify the Cierk of the Court of the change
until such time as the financial obligation is paid in fuli, The Court waives any interest or penalties that may accrue

on unpaid balances

Uiiless the t'oiirt luis expressly ordered otherwise il`tliis ititlt;nient imposes imprisonment` payment ofcriminal monetary penalties is due during
the pcittitl tit iiiipi'ist)t_iiiiciit. r\il ciitiitii;il iiionet.iry penalties except those payments iii;itle through the federal lluiettu of l’itsons inmate
Fiiitiiieiiil l{esptiiisihility l’i‘tigrttiii. tire iiitiilc to the clerk til the court

'l`he defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed

Joint and Several

Defendant and Co-Defendant Names and Case Num`t)ers (mcludmg defendant number), Total Amount, .loint and Several Amount,
and corresponding payee, if appropriate

The defendant shall pay the cost ofproseeution.

The defendant shall pay the following court cost(s).

'l`he defendant shall forfeit the defendant’s interest in the following property to the United Statesi

Payments shall be applied in the following order: tl) assessment,( l restitution principal, (3) restitution interest, (4) fine principaly (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8`) penalties, and (9) costs, including cost ofprosecution and court costs

